Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Fig. 4 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 301 and 302.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0042 line 2, “scone” should read “second.”
In paragraphs 0010, 0017, 0022, 0036, and 0050, the term “respectively” along with the surrounding commas should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, 10, 15, and 21, the term “respectively” is indefinite because it is unclear what two items are referred to “respectively.” For example, in claim 1, the term “respectively” indicates that there is another entity, in addition to the rotating assembly, such as the limiting assembly, of which one rotates clockwise and the other rotates counterclockwise. The rejection can be overcome by deleting the term “respectively” and the commas surrounding it. For the purposes of examination, the term “respectively” will not be considered.
Claims 2-7, 9, 11-14, and 16-20 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20030217914 A1) in view of Gung (US 20050211548 A1). 
Regarding claim 1, Miller (US 20030217914 A1) teaches a planetary magnetron (drive) mechanism to drive a rotating assembly and a transmission assembly (see annotated Fig. 10) to rotate clockwise or counter clockwise around a central chamber (first rotation) axis (para 0063; Fig. 10 – 72), that the driving assembly drives the rotating assembly through the transmission assembly and a magnetron to rotate (clockwise or counterclockwise) around a follower shaft (second rotation axis) (para 0083, 0084; Fig. 10 – 188), the second and first rotation axis being parallel with each other (Fig. 10 – 72, 188), the rotating assembly configured to connect to the magnetron (para 0064, 0086; Fig. 10 – 84). Miller fails to explicitly teach a limiting assembly configured to block the rotating assembly from rotating clockwise or counterclockwise to confine the magnetron to positions at different radii of the first rotation axis. However, Gung teaches mechanical nylon stops (limiting assembly) to prevent over pivoting of the arm in either direction (block rotating assembly), thus providing definite control over the rotation radius (para 0018; Fig. 2 – 100, 102). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the mechanical stops of Gung to the Miller magnetron drive assembly in order to allow the magnetron to be rotated while at different target radii (Gung para 0016).











Annotated Fig. 10 (Miller)

    PNG
    media_image1.png
    469
    615
    media_image1.png
    Greyscale

Regarding claim 2, Miller teaches the driving assembly includes a motor (drive source) (Fig. 9 – 104), a motor drive (first rotating) shaft (Fig. 9 – 70, Fig. 10 - 166), and a main carrier (first rotating arm) (para 0063; Fig. 10 – 74), the first rotating shaft and the first rotating arm are connected (para 0063; Fig. 10 – 74, 166), and the transmission assembly and the rotating assembly are fixed to the first rotating arm (Fig. 10 – 186, 188), the drive source drives the first rotating shaft and the first rotating arm to rotate clockwise or counterclockwise around the first rotation axis (para 0063), and the first rotating shaft is connected to the rotating assembly through the transmission assembly because the motor drive (first rotating) shaft (Fig. 10 – 166) 
Regarding claim 3, Miller teaches the rotating assembly includes a follower (second rotating shaft) (Fig. 10 – 188) and a bottom plate (second rotating arm) (Fig. 10 – 80), the first rotating shaft is connected to the second rotating shaft through the transmission assembly as described in the claim 2 rejection, when the first rotating shaft rotates clockwise or counter-clockwise the follower (second rotating) shaft rotates clockwise or counterclockwise around the follower shaft (second rotation) axis (para 0066), the bottom plate (second rotating arm) and the follower (second rotating) shaft are connected (para 0084; Fig. 10 – 188, 80) and the magnetron is fixed to the bottom plate (second rotating arm) (para 0064; Fig. 10 – 84, 80).
Regarding claim 4, Gung teaches the limiting assembly includes a first stop (limiting member) and a second stop (limiting member) disposed on the pivot plate (Fig. 2 – 100, 102, 84) on opposite sides of the bracket (Fig. 2 – 82). The bracket and pivot plate of Gung are analogous to the main carrier and bottom plate (first and second rotating arms) of Miller and therefore the stops of Miller in view of Gung would be attached to the bottom plate (second rotating arm) on opposite sides of the main carrier (first rotating arm). Additionally, Miller in view of Gung teaches that when the drive source drives the first rotating shaft to rotate clockwise, the first limiting member would inherently contact the first rotating arm to block the second rotating arm from continuing to rotate when the magnetron rotates clockwise to a position at a first radius of the rotation axis, and when the drive source drives the first rotating shaft to rotate counterclockwise, the second limiting member would inherently contact the first rotating arm to block the second rotating arm from continuing to rotate when the magnetron rotates counterclockwise to a position at a second radius of the first rotation axis (Gung para 0016-0018).
Regarding claim 7, Miller teaches the transmission assembly can include a capstan (first pulley), follower (second) pulley, and a (synchronous) belt (para 0030, 0143) and that the first pulley (Fig. 31 – 344) is mounted on the first rotating shaft because they share the central axis (Fig. 31 – 72), the second pulley is mounted on the follower (second rotating) shaft (Fig. 31 – 346, 348) because the shaft (348) is in the same location as the follower shaft (Fig, 10 – 188) on the second arm, and the synchronous belt is sleeved on the first pulley and the second pulley (Fig. 31 – 342).
Regarding claim 8, Miller teaches the transmission assembly includes a fixed (first) gear, idler (second) gear, and follower (third) gear (para 0063), where the first and third gears are mounted to the first and second rotating shafts (Fig. 10 – 62, 78), and the second gear meshes with the first gear and the third gear (Fig. 10 – 76).
Regarding claim 9, Miller teaches a sealed cavity (housing) configured to enclose the transmission assembly, connection between the transmission assembly and the driving assembly, and connection between the transmission assembly and the rotating assembly inside the sealed housing (para 0082; Fig. 10 – 160).
Regarding claim 10, Miller teaches a magnetron assembly (Fig. 5 – 60) with a magnet assembly (magnetron) (Fig. 5 - 84) and planetary magnetron (drive) mechanism to drive a rotating assembly and a transmission assembly (see annotated Fig. 10) to rotate clockwise or counter clockwise around a central chamber (first rotation) axis (para 0063; Fig. 10 – 72). Miller also teaches that the driving assembly drives the rotating assembly through the transmission assembly and a magnetron to rotate (clockwise or counterclockwise) around a follower shaft (second rotation axis) (para 0083, 0084; Fig. 10 – 188), the second and first rotation axis being parallel with each other (Fig. 10 – 72, 188), the rotating assembly configured to connect to the magnetron (para 0064, 0086; Fig. 10 – 84). Miller fails to explicitly teach a limiting assembly 
Regarding claim 12, Miller teaches the driving assembly includes a motor (drive source) (Fig. 9 – 104), a motor drive (first rotating) shaft (Fig. 9 – 70, Fig. 10 - 166), and a main carrier (first rotating arm) (para 0063; Fig. 10 – 74), the first rotating shaft and the first rotating arm are connected (para 0063; Fig. 10 – 74, 166), and the transmission assembly and the rotating assembly are fixed to the first rotating arm (Fig. 10 – 186, 188), the drive source drives the first rotating shaft and the first rotating arm to rotate clockwise or counterclockwise around the first rotation axis (para 0063), and the first rotating shaft is connected to the rotating assembly through the transmission assembly because the motor drive (first rotating) shaft (Fig. 10 – 166) connects with the gears (Fig. 10 – 62, 76, 78), which connect to the follower shaft (Fig. 10 – 188) of the transmission assembly (see annotated Fig. 10; para 0083, 0084).
Regarding claim 13, Miller teaches the rotating assembly includes a follower (second rotating shaft) (Fig. 10 – 188) and a bottom plate (second rotating arm) (Fig. 10 – 80), the first rotating shaft is connected to the second rotating shaft through the transmission assembly as described in the claim 2 rejection, when the first rotating shaft rotates clockwise or counter-clockwise the follower (second rotating) shaft rotates clockwise or counterclockwise around the follower shaft (second rotation) axis (para 0066), the bottom plate (second rotating arm) and the follower 
Regarding claim 14, Gung teaches the limiting assembly includes a first stop (limiting member) and a second stop (limiting member) disposed on the pivot plate (Fig. 2 – 100, 102, 84) on opposite sides of the bracket (Fig. 2 – 82). The bracket and pivot plate of Gung are analogous to the main carrier and bottom plate (first and second rotating arms) of Miller and therefore the stops of Miller in view of Gung would be attached to the bottom plate (second rotating arm) on opposite sides of the main carrier (first rotating arm). Additionally, Miller in view of Gung teaches that when the drive source drives the first rotating shaft to rotate clockwise, the first limiting member would inherently contact the first rotating arm to block the second rotating arm from continuing to rotate when the magnetron rotates clockwise to a position at a first radius of the rotation axis, and when the drive source drives the first rotating shaft to rotate counterclockwise, the second limiting member would inherently contact the first rotating arm to block the second rotating arm from continuing to rotate when the magnetron rotates counterclockwise to a position at a second radius of the first rotation axis (Gung para 0016-0018).
Regarding claim 15, Miller teaches a plasma sputter reactor (reaction chamber) (Fig. 9 – 100) comprising a magnetron assembly (Fig. 5 – 60) disposed above a top wall of the reaction chamber (Fig, 9 – 60, 90), wherein the magnetron assembly comprises a magnet assembly (magnetron) (Fig. 5 - 84) and planetary magnetron (drive) mechanism to drive a rotating assembly and a transmission assembly (see annotated Fig. 10) to rotate clockwise or counter clockwise around a central chamber (first rotation) axis (para 0063; Fig. 10 – 72). Miller also teaches that the driving assembly drives the rotating assembly through the transmission assembly and a magnetron to rotate (clockwise or counterclockwise) around a follower shaft 
Regarding claim 16, Miller teaches the driving assembly includes a motor (drive source) (Fig. 9 – 104), a motor drive (first rotating) shaft (Fig. 9 – 70, Fig. 10 - 166), and a main carrier (first rotating arm) (para 0063; Fig. 10 – 74), the first rotating shaft and the first rotating arm are connected (para 0063; Fig. 10 – 74, 166), and the transmission assembly and the rotating assembly are fixed to the first rotating arm (Fig. 10 – 186, 188), the drive source drives the first rotating shaft and the first rotating arm to rotate clockwise or counterclockwise around the first rotation axis (para 0063), and the first rotating shaft is connected to the rotating assembly through the transmission assembly because the motor drive (first rotating) shaft (Fig. 10 – 166) connects with the gears (Fig. 10 – 62, 76, 78), which connect to the follower shaft (Fig. 10 – 188) of the transmission assembly (see annotated Fig. 10; para 0083, 0084).
Regarding claim 17, Miller teaches a sealed cavity (housing) configured to enclose the transmission assembly, connection between the transmission assembly and the driving 
Regarding claim 18, Miller teaches the rotating assembly includes a follower (second rotating shaft) (Fig. 10 – 188) and a bottom plate (second rotating arm) (Fig. 10 – 80), the first rotating shaft is connected to the second rotating shaft through the transmission assembly as described in the claim 2 rejection, when the first rotating shaft rotates clockwise or counter-clockwise the follower (second rotating) shaft rotates clockwise or counterclockwise around the follower shaft (second rotation) axis (para 0066), the bottom plate (second rotating arm) and the follower (second rotating) shaft are connected (para 0084; Fig. 10 – 188, 80) and the magnetron is fixed to the bottom plate (second rotating arm) (para 0064; Fig. 10 – 84, 80).
Regarding claim 19, Gung teaches the limiting assembly includes a first stop (limiting member) and a second stop (limiting member) disposed on the pivot plate (Fig. 2 – 100, 102, 84) on opposite sides of the bracket (Fig. 2 – 82). The bracket and pivot plate of Gung are analogous to the main carrier and bottom plate (first and second rotating arms) of Miller and therefore the stops of Miller in view of Gung would be attached to the bottom plate (second rotating arm) on opposite sides of the main carrier (first rotating arm). Additionally, Miller in view of Gung teaches that when the drive source drives the first rotating shaft to rotate clockwise, the first limiting member would inherently contact the first rotating arm to block the second rotating arm from continuing to rotate when the magnetron rotates clockwise to a position at a first radius of the rotation axis, and when the drive source drives the first rotating shaft to rotate counterclockwise, the second limiting member would inherently contact the first rotating arm to block the second rotating arm from continuing to rotate when the magnetron rotates counterclockwise to a position at a second radius of the first rotation axis (Gung para 0016-0018).
Regarding claim 20, Miller teaches the transmission assembly can include a capstan (first pulley), follower (second) pulley, and a (synchronous) belt (para 0030, 0143) and that the first pulley (Fig. 31 – 344) is mounted on the first rotating shaft because they share the central axis (Fig. 31 – 72), the second pulley is mounted on the follower (second rotating) shaft (Fig. 31 – 346, 348) because the shaft (348) is in the same location as the follower shaft (Fig, 10 – 188) on the second arm, and the synchronous belt is sleeved on the first pulley and the second pulley (Fig. 31 – 342).
Regarding claim 21,  Miller teaches the transmission assembly includes a fixed (first) gear, idler (second) gear, and follower (third) gear (para 0063), where the first and third gears are mounted to the first and second rotating shafts (Fig. 10 – 62, 78), and the second gear meshes with the first gear and the third gear (Fig. 10 – 76).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20030217914 A1) in view of Gung (US 20050211548 A1) as applied to claim 4, and further in view of Ootani (US 20140060235 A1). 
Regarding claim 5, Miller in view of Gung fails to explicitly teach that the limiting assembly further includes a third limiting member disposed on the first rotating arm and when the drive source drives the first rotating shaft clockwise the, first limiting member contacts with the third limiting member to block the second rotating arm. However, Ootani teaches a stopper device in which a contacting (first limiting) member arranged on a first arm contacts a mechanical stopper (third limiting member) on a second arm assembly (Abstract). Though Miller is not used explicitly in the sputtering field, the system includes two rotatable arms as in Miller. Stopping mechanisms have broad applicability and are not merely limited to the art of sputtering. An ordinary artisan could have looked to the general art of mechanical stoppers in search of a  as in the Gung invention (Ootani para 0006; Gung para 0018), the two references are analogous art.  See MPEP 2141.01(a)(IV). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mechanical stops of Gung with the contacting member and mechanical stopper of Ootani because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20030217914 A1) in view of Gung (US 20050211548 A1) and Ootani (US 20140060235 A1) as applied to claim 5, and further in view of Rosenstein (US 6228236 B1). 
Regarding claim 6, Miller in view of Gung and Ootani fails to explicitly teach the limiting assembly includes a first position adjustment device and a second position adjustment device, the first position adjustment device is configured to adjust the position of the first limiting member and/or the second limiting member on the second rotating arm, and the second position adjustment device configured to adjust the position of the third limiting member on the first rotating arm. However, Rosenstein teaches the outer detent (limiting member) position may be actively controlled (position adjustment device) (col 7 line 56-65). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a device to adjust the position of the stops of Gung as described in Rosenstein because it enables the magnetron rotation to be controlled to more than two diameters (Rosenstein col 7 line 65-67, col 8 line 1), thus allowing for more control and flexibility of the drive mechanism. Furthermore, it would have been obvious to a person having ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794